Exhibit 10.1
Summary of 2011 Amended and Restated Executive Compensation Bonus Policy
     On April 28, 2011, the Compensation Committee (the “Committee”) of the
Board of Directors of comScore, Inc. (the “Company”), with input from its
outside compensation consultant, approved certain amendments to the Company’s
2011 Executive Compensation Bonus Policy. Based on these amendments, the
Company’s 2011 Executive Compensation Bonus Policy is amended and restated as
follows:
Salary and Bonus Policy for Magid M. Abraham, Ph.D and Gian M. Fulgoni
     On March 15, 2011, the Committee approved the payment of stock to
Dr. Abraham and Mr. Fulgoni in lieu of cash salary for the period from March 1,
2011 through December 31, 2011. The stock, to the extent earned, would be issued
as soon as practicable following the end of the Company’s 2011 fiscal year and
would be fully vested at the time it is issued. The amount of stock to be issued
would have a value at time of issuance equal to the amount of salary foregone by
Dr. Abraham and Mr. Fulgoni between March 1, 2011 through December 31, 2011
based on the closing price of Company common stock as reported on the NASDAQ
Global Market at the time of issuance. The amount of salary foregone by each of
Dr. Abraham and Mr. Fulgoni for such period is expected to be $393,100 and
$343,000, respectively. To the extent that each of Dr. Abraham and Mr. Fulgoni
are liable for employee withholding taxes, such amount shall reduce the net
amount of shares ultimately issued to each officer, respectively.
     Also on March 15, 2011, the Committee approved 2011 short-term and
long-term bonus target and maximum levels for each of Magid M. Abraham and Gian
M. Fulgoni as follows:

                                      Value of Short-Term Performance-Based  
Value of Long-Term Performance-     Bonus Level for Annual Performance at  
Based Bonus Level for Annual     Time of Award   Performance at Time of Award
Name and Principal Position   Target   Maximum   Target   Maximum
Magid M. Abraham, Ph.D.

  $ 471,750     $ 707,625     $ 1,179,000     $ 1,768,500  
President, Chief Executive Officer and Director
                               
Gian M. Fulgoni

    311,400       467,100       795,800       1,193,800  
Executive Chairman of the Board of Directors
                               

     The bonuses to each of Dr. Abraham and Mr. Fulgoni were originally intended
to be granted, if earned, in the form of restricted stock in first quarter 2012
based on the closing price of Company common stock as reported on the NASDAQ
Global Market at the time of grant.

 



--------------------------------------------------------------------------------



 



     On April 28, 2011, the Committee determined to award the amounts otherwise
payable in restricted stock for Dr. Abraham’s and Mr. Fulgoni’s respective
salary and bonus arrangements discussed above in the form of restricted stock
units to maximize the Company’s ability to deduct such amount for income tax
purposes. Each of Dr. Abraham and Mr. Fulgoni were awarded unvested restricted
stock units based on a value per share of $29.43, the closing price of the
Company’s common stock as reported on the NASDAQ Global Market at the time of
grant, representing the maximum possible award for each of foregone cash salary
and short- and long-term performance-based bonuses, as follows:

                                                                      Short-Term
Performance-   Long-Term Performance-     Foregone Salary   Based Bonus   Based
Bonus             Value at           Value at           Value at     Restricted
  Time of   Restricted   Time of   Restricted   Time of Name and Principal
Position   Stock Units   Award   Stock Units   Award   Stock Units   Award
Magid M. Abraham, Ph.D.

    13,357     $ 393,100       24,044     $ 707,625       60,091     $ 1,768,500
 
President, Chief Executive Officer and Director
                                               
Gian M. Fulgoni

    11,654     $ 343,000       15,871     $ 467,100       40,564     $ 1,193,800
 
Executive Chairman of the Board of Directors
                                               

     The restricted stock units representing the foregone cash salaries of each
of Dr. Abraham and Mr. Fulgoni shall vest on January 1, 2012, subject to their
continued employment through such date; provided, however, that to the extent
the value of the restricted stock units on December 31, 2011 exceeds the salary
foregone based on the then-closing price of the Company’s common stock as
reported on the NASDAQ Global Market, such number of restricted stock units
representing the value of shares in excess of the foregone salary shall not vest
and shall immediately forfeit to the Company. To the extent the value of the
restricted stock units awarded to each named executive officer for foregone cash
salary is less than the actual amount of salary foregone based on the closing
price of the Company’s common stock as reported on the NASDAQ Global Market on
December 31, 2011, the Company shall award additional shares of common stock
representing the shortfall.
     The restricted stock units representing the short-term bonus of each of
Dr. Abraham and Mr. Fulgoni shall vest as to the value of the short-term bonus
earned by each such named executive officer as determined by the Committee and
based on the closing price of the Company’s common stock as reported on the
NASDAQ Global Market at the time of determination. To the extent the value of
the restricted stock units based on the closing price of the Company’s common
stock as reported on the NASDAQ Global Market at the time of determination
exceeds the awarded short-term bonus at the time such determination is made,
such number of restricted stock units representing the value of shares in excess
of the short-term bonus shall not vest and shall immediately forfeit to the
Company. To the extent the value of the restricted stock units awarded to each
named executive officer for short-term bonus are less than the awarded bonus
based on the closing price of the Company’s common stock as reported on the
NASDAQ Global Market at the time of determination, the Company shall award
additional shares of common stock representing the shortfall.
     The restricted stock units representing the long-term bonus of each of
Dr. Abraham and Mr. Fulgoni shall vest as to the value of the long-term bonus
earned by each such named executive officer as determined by the Committee and
based on the closing price of the Company’s common stock as reported on the
NASDAQ Global Market at the time of determination. To the extent the value of
the restricted stock units based on the closing price of the Company’s common
stock as reported on the NASDAQ Global Market at the time of determination
exceeds the awarded long-term bonus at the time such determination is made, such
number of restricted stock units representing the value of shares in excess of
the long-term bonus shall not become eligible to vest and shall immediately
forfeit to the Company. To the extent the value of the restricted stock units
awarded to each named executive officer for long-term bonus are less than the
awarded bonus based on the closing price of the Company’s common stock as
reported on the NASDAQ Global Market at the time of determination, the Company
shall award additional shares of common stock representing the shortfall.
One-quarter of the number of shares of the that are determined to be eligible
for vesting with respect to their long-term bonus shall vest immediately upon
the date of determination, and one-quarter of the shares eligible to vest would
vest annually thereafter beginning on the first anniversary of the date of
determination until all the shares eligible to vest have vested, subject to
continued employment through each of the vesting dates.
     In all cases, each of Dr. Abraham and Mr. Fulgoni must remain employed
through the date that short- and long-term bonus amounts are designated in order
to vest in any portion of the awards. The Committee, in its sole discretion,

-2-



--------------------------------------------------------------------------------



 



retains the right to amend, supplement, supersede or cancel the bonus program
for any reason, and reserves the right to determine whether and when to pay out
any awards, regardless of the achievement of the performance targets.
Form of Bonus Payable to Kenneth J. Tarpey, Gregory T. Dale and Christiana L.
Lin
     The Committee has approved 2011 short-term and long-term bonus target and
maximum levels for each of Kenneth J. Tarpey, Gregory T. Dale and Christiana L.
Lin as follows:

                                      Value of Short-Term Performance-Based  
Value of Long-Term Performance-     Bonus Level for Annual Performance at  
Based Bonus Level for Annual     Time of Award   Performance at Time of Award
Name and Principal Position   Target   Maximum   Target   Maximum
Kenneth J. Tarpey

  $ 98,438     $ 147,656     $ 295,313     $ 442,969  
Chief Financial Officer
                               
Gregory T. Dale

    58,000       87,000       174,000       261,000  
Chief Operating Officer
                               
Christiana L. Lin

    66,250       99,375       198,750       298,125  
Executive Vice President, General Counsel and Chief Privacy Officer
                               

     The Company anticipates that each of the short-term and long-term bonus
awards to Messrs. Tarpey and Dale and Ms. Lin, if earned, will be issued in the
form of restricted stock issued during the first quarter of 2012 based on each
executive’s actual performance and will be valued based on the closing price of
the Company’s common stock as reported on the NASDAQ Global Market on the date
of grant.
     Shares to be issued with respect to the short-term performance-based stock
bonus awards will be fully vested upon the grant date. One-quarter of the number
of shares that become eligible to vest with respect to the long-term
performance-based stock bonus awards to each named executive officer would vest
immediately upon the grant date, and the one-quarter of the shares eligible to
vest would vest annually thereafter beginning on the first anniversary of the
grant date until the full amount of the award is vested, subject to continued
employment through each of the vesting dates.
     In all cases, recipients must remain employed through the date that bonus
awards are granted in order to earn the awards. The Committee, in its sole
discretion, retains the right to amend, supplement, supersede or cancel the
bonus program for any reason, and reserves the right to determine whether and
when to pay out any awards, regardless of the achievement of the performance
targets.

-3-